                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

DAVID EARL MILLER, et al.,                    )
                                              )      CAPITAL CASE
        Plaintiffs,                           )
                                              )      No. 3:18-cv-01234
v.                                            )      Judge Campbell
                                              )
TONY PARKER, et al.,                          )      Execution date Dec. 6, 2018
                                              )      for David Miller
        Defendants.                           )



 REPLY TO DEFENDANTS’ SUPPLEMENTAL RESPONSE TO MILLER’S
   EMERGENCY MOTION FOR DISCLOSURE OF INFORMATION ON
                 METHOD OF EXECUTION


        Miller has requested information related to how Defendants will apply to

Miller the July 5th Lethal Injection Protocol and the Electrocution Protocol.

(Motion, Doc.31). Defendants have filed a supplemental response that asserts the

motion is moot because Miller has submitted an urgent message to the Warden

stating, “I waive lethal injection and wish to be electrocution.” (Supplemental

Response, Doc.35 PageID# 2028; Message from Miller, Doc.35-1 PageID# 2030). The

motion is not moot because Defendants have not affirmatively stated they accept

Miller’s message in lieu of the Affidavit Concerning Execution Method and they

have not rescinded the notice to Miller, dated November 21, 2018, indicating they

will execute him under the July 5th Lethal Injection Protocol. (Doc.31-1).

Accordingly, the circumstances remain the same as when the emergency motion for

information was filed and it should be ruled upon in Miller’s favor.

        The requested information also further supports the causes of action before

     Case 3:18-cv-01234 Document 36 Filed 11/26/18 Page 1 of 4 PageID #: 2032
the Court. Miller’s handwritten submission to Defendant Warden demonstrates the

coercion applied to him by Tennessee’s July 5th Protocol, thus requiring a full and

fair determination on Counts One and Four, as well as a determination on the

constitutionality of electrocution (Count Two), before Miller is executed.

      Before the Court is Miller’s claim that the July 5th Protocol coerces a waiver

of constitutional rights that deprives him of challenging the constitutionality of

electrocution. (Count Four, Doc.1 PageID# 124). In particular, Miller is forced to

request death by electrocution and suffer a waiver of his constitutional rights

because the protocol threatens to execute Miller by a lethal injection protocol that

violates (a) the ex post facto clause, because it imposes a harsher punishment; and,

(b) the prohibition against cruel and unusual punishment because: (1) the lethal

injection can last up to 20 minutes before the pronouncement of death; (2) inmates

may feel pain from the second and third drugs; (3) midazolam does not elicit strong

analgesic effects; (4) inmates executed in other States using a midazolam-based

lethal injection displayed signs such as grimaces, clenched fists, furrowed brows,

and moans indicative that they were feeling pain after the midazolam had been

injected; and (5) inmates executed under midazolam based protocols face a certainty

of “dreadful and grim” pain. The threat of such unconstitutional action by the state

invalidates any waiver of Miller’s Eighth Amendment right to challenge

electrocution.

      Miller’s message to the Defendant Warden demonstrates his will was

overborne. In capital letters Miller wrote to the warden: “URGENT.” (Doc.35-1

PageID# 2031). This urgent message was sent despite the fact that Miller knew: (a)
                                           2

   Case 3:18-cv-01234 Document 36 Filed 11/26/18 Page 2 of 4 PageID #: 2033
Defendants had agreed to extend the deadline for electing an execution method to

today, November 26th at 5 p.m. central; and, (b) that a motion to further extend

that deadline was pending before the Court. The coercion inflicted on Miller renders

any waiver of his right to challenge the constitutionality of electrocution

involuntary.

      In addition to the information previously requested, Miller still requires

notice as to the method of execution Defendants intend to use on December 6, 2018.

Defendants do not indicate in their supplemental response filed in this Court the

method they will use. Defendants’ just-filed response in the Sixth Circuit also does

not affirmatively state the method of execution that Defendants will use.

Accordingly, the Court should order Defendants to inform Miller of the execution

protocol that will be used on December 6th.

                                        Respectfully submitted,

                                        FEDERAL DEFENDER SERVICES
                                        OF EASTERN TENNESSEE, INC.

                                 BY:    s/Stephen M. Kissinger
                                        Stephen M. Kissinger, BPR # 037082
                                        Asst. Federal Community Defender
                                        800 S. Gay Street, Suite 2400
                                        Knoxville, TN 37929
                                        Phone: (865) 637-7979
                                        Facsimile: (865) 637-7999
                                        Stephen_Kissinger@fd.org

                                        Attorney for Plaintiffs




                                           3

   Case 3:18-cv-01234 Document 36 Filed 11/26/18 Page 3 of 4 PageID #: 2034
                          CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018 this Reply to Defendants’
Supplemental Response to Miller’s Emergency Motion for Disclosure of Information
on Method of Execution was filed electronically via the Court’s electronic filing
system upon the following person. Parties may access this filing through the Court’s
electronic filing system.

                                Scott C. Sutherland
                                Deputy Attorney General
                                Tennessee Attorney General’s Office
                                P.O. Box 20207
                                Nashville, TN 37202
                                (615) 532-7688
                                Scott.Sutherland@ag.tn.gov

                                Jennifer L. Smith
                                Tennessee Attorney General’s Office
                                P O Box 20207
                                Nashville, TN 37202
                                (615) 741-3487
                                Jennifer.Smith@ag.tn.gov

                                Robert W. Mitchell
                                Assistant Attorney General
                                Tennessee Attorney General’s Office
                                P O Box 20207
                                Nashville, TN 37202-0207
                                (615) 532-7688
                                Robert.Mitchell@ag.tn.gov

                                      s/Stephen M. Kissinger
                                      Stephen M. Kissinger




                                         4

   Case 3:18-cv-01234 Document 36 Filed 11/26/18 Page 4 of 4 PageID #: 2035
